CARROLL, Judge
(concurring specially).
I concur in the judgment. The ground upon which I consider the judgment of the trial court should be affirmed is that when the assessment was confirmed in an arbitration proceeding invoked by the taxpayers, under § 194.033 Fla.Stat., F.S.A. in effect at that time, the result of the arbitration was final on the question and the parties became bound thereby. The statute relating to the arbitration appears to have so provided, as follows: “Such decision shall include a finding of facts and be in writing, and it shall be final unless overturned by a court of competent jurisdiction.” The subsequent court action filed by the taxpayers was not one to “overturn” the arbitration decision, but for a determination of the matter in disregard thereof.